18. Single application procedure for residence and work (
(IT) Mr President, is it possible to put the list of amendments back on the screen?
Yes, Mr Speroni, they are looking into what is happening.
However, can you see it on your small screen? Yes? Well that is something.
Following the vote on the amended proposal:
Vice-President of the Commission. - Mr President, as you are aware, I am just listening and I am looking. I got the message that I have to sit here and take the message - and it is a clear one - to the college. I promise you that I will take the message and, of course, it will be an objective one, as there was quite a lot of action. But my colleague will return to this after a discussion in the college.
Consequently, the proposal shall be sent back to the Commission.
(ES) Mr President, in accordance with Rule 175(56), we need to know whether the Commission is withdrawing this legislative proposal. Therefore, the proposal is not automatically sent back to the responsible committee. The Commission needs to decide now whether it is withdrawing its proposal and tabling a new proposal before Parliament.
Mr Cercas, I deduced from the Commissioner's words that it will go back to the Commission. That is what I deduced. We will, however, ask the Commissioner to clarify the Commission's position.
Commissioner, please clarify the Commission's position.
Mr President, I must admit my surprise.
(Noise)
We have already been negotiating this text for a year. For a start, I would like to tell you that we had reached an agreement with the Group of the Alliance of Liberals and Democrats for Europe. I then discovered at the last moment that voting advice had been given that totally contradicted the agreements we had reached. I discovered that the agreements that we had with the ALDE Group have not been adhered to. We went to plenary with agreements that had not been honoured.
Secondly, Mr Cercas is proposing that we amend - I would like to be able to speak, otherwise there is no point - the Socialist Group, and Mr Cercas in particular, are proposing that the Commission amend its proposal.
But, Mr Cercas, we have now been discussing this for a year. You are proposing a number of things. For a year now, we have failed to reach an agreement. So, what is the point of starting all over again? We could debate for 10 years, Mr Cercas, and you would still disagree. We have tried everything possible and you have never agreed with anyone.
I do not see, therefore, how submitting more proposals will mean that we move forward. That is a real shame. You opposed migrants entering the European Union. The Socialist Group is denying these migrants the same treatment as that enjoyed by European workers.
(Protests)
That is all I have to say, and it is a real pity because the group was in agreement on this issue of equal treatment, and I find this situation regrettable.
(Applause)
Ladies and gentlemen, please stop shouting for a moment, and we are going to apply the Rules of Procedure.
The Commission has to tell us whether or not it is maintaining its proposal.
Therefore, please allow the Commissioner to tell us, welcome objective messages aside, whether or not she is maintaining her proposal.
Vice-President of the Commission. - Mr President, you will not blame me, following this discussion which was not completely clear, for taking the outcome of this discussion home to Brussels. I will certainly put it on the table of the college. The Commission will inform you later of the outcome of its discussions.
The Commissioner has therefore clearly told us something: that for now, she is not withdrawing the proposal.
That is what she said; we will see what happens next.
For now, the Commission is not withdrawing the proposal.